Judgment, Supreme Court, New York County (Walter M. Schackman, J.), entered October 28, 1992, which granted plaintiffs motion for partial summary judgment against defendant-appellant in the amount of $163,046.84 plus interest from July 1, 1986, together with costs and disbursements, unanimously affirmed, without costs.
Contrary to defendant-appellant’s contention, there is nothing in the letter agreement between it and plaintiff to indicate that start-up costs of the venture were to be deducted from defendant-appellant’s net profits, upon which plaintiffs compensation was based.
Defendant-appellant’s attempt to vary or contradict the clear language of the agreement, therefore, was properly rejected (see, W.W.W. Assocs. v Giancontieri, 77 NY2d 157, 162). Concur — Sullivan, J. P., Rosenberger, Ellerin and Wallach, JJ.